Title: From Benjamin Franklin to Cadwallader Colden, 29 September 1748
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Sept. 29. 1748
I received your Favour of the 12th Inst. which gave me the greater Pleasure, as ’twas so long since I had heard from you. I congratulate you on your Return to your beloved Retirement: I too am taking the proper Measures for obtaining Leisure to enjoy Life and my Friends more than heretofore, having put my Printing house under the Care of my Partner David Hall, absolutely left off Bookselling, and remov’d to a more quiet Part of the Town, where I am settling my old Accounts and hope soon to be quite a Master of my own Time, and no longer (as the Song has it) at every one’s Call but my own. If Health continues, I hope to be able in another Year to visit the most distant Friend I have, without Inconvenience. With the same Views I have refus’d engaging further in publick Affairs; The Share I had in the late Association, &c. having given me a little present Run of Popularity, there was a pretty general Intention of chusing me a Representative for the City at the next Election of Assemblymen; but I have desired all my Friends who spoke to me about it, to discourage it, declaring that I should not serve if chosen. Thus you see I am in a fair Way of having no other Tasks than such as I shall like to give my self, and of enjoying what I look upon as a great Happiness, Leisure to read, study, make Experiments, and converse at large with such ingenious and worthy Men as are pleas’d to honour me with their Friendship or Acquaintance, on such Points as may produce something for the common Benefit of Mankind, uninterrupted by the little Cares and Fatigues of Business. Among other Pleasures I promise my self, that of Corresponding more frequently and fully with Dr. Colden is none of the least; I shall only wish that what must be so agreable to me, may not prove troublesome to you.
I thank you for your kind recommending of me to Mr. Osborne. Mr. Read would readily have put the Books into my Hands, but it being now out of my Way to dispose of them, I propos’d to Mr. Hall the Taking them into his Shop; but he having look’d over the Invoice, says they are charg’d so extravagantly high, that he cannot sell them for any Profit to himself, without hurting the Character of his Shop: He will however, at my Request, take the Indian Histories and put them on Sale; but the rest of the Cargo must lie I believe for Mr. Osborne’s further Orders: I shall write to him by our next Vessels.
I am glad you have had an Opportunity of gaining the Friendship of Govr. Shirley, with whom tho’ I have not the honour of being particularly acquainted, I take him to be a wise, good and worthy Man. He is now a Fellow-Sufferer with you, in being made the Subject of some public virulent and senseless Libels: I hope they give him as little Pain.
Mr. Bartram continues well. Here is a Swedish Gentleman, a Professor of Botany, lately arriv’d, and I suppose will soon be your Way, as he intends for Canada. Mr. Collinson and Dr. Mitchel recommend him to me as a very ingenious Man: Perhaps the enclos’d (left at the Post Office for you) may be from him. I have not seen him since the first Day he came. I deliver’d yours to Mr. Evans; and when I next see Mr. Bartram, shall acquaint him with what you say. I am, with great Esteem and Respect, Dear Sir Your most obliged humble Servant
B Franklin
 Addressed: To  The honble Cadwalader Colden Esqr  Coldengham  Free B Franklin